Citation Nr: 0015831	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-12 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to an increased (compensable) disability 
rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.  He thereafter had many years of service in 
the Commonwealth of Puerto Rico National Guard, and was 
recalled to active duty in support of Operation Desert 
Shield/Storm from January 1991 to July 1991.  He served in 
Southwest Asia from February 17, 1991 to June 13, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which granted service connection and 
assigned a noncompensable disability rating for left ear 
hearing loss.  Service connection for right ear hearing loss 
and a nervous condition were denied.

The Board observes that the veteran had previously raised 
claims of service connection for a nervous condition and 
hearing loss in November 1992.  However, he abandoned these 
claims when he failed to submit evidence requested by the RO 
in a VA letter dated August 26, 1993.  The claim received in 
September 1997 for service connection for a nervous condition 
and hearing loss was therefore a new claim.  38 C.F.R. § 
3.158 (1999).  Insofar as these claims were not previously 
adjudicated on the merits, the Board finds that the veteran 
is not required to satisfy the evidentiary burden of 
submitting new and material evidence.  See 38 C.F.R. § 3.156 
(1999).  Accordingly, his claims will be reviewed on a de 
novo basis.

The claim of entitlement to a higher rating for left ear 
hearing loss is the subject of the 'REMAND' appended to the 
end of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran claims that his various disabilities were 
incurred during his period of active duty service in the 
Persian Gulf.

3.  The veteran has not provided competent medical evidence 
that he suffers from a psychiatric disorder which can be 
related to his period of active service.

4.  Service medical records pertaining to the veteran's 
period of active duty in the Persian Gulf reflect that he was 
routinely exposed to hazardous noises, as well as a diagnosis 
of bilateral high frequency hearing loss.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
nervous condition is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Right ear hearing loss was incurred during the veteran's 
Persian Gulf service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 
1991).  Certain chronic diseases, when manifest to a degree 
of 10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) (1999).

In this regard, the Board again notes that the veteran 
asserts that all of his claimed disorders were incurred in, 
aggravated by and/or the result of his period of active duty 
service during the Persian Gulf War.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage at 495.  
However, there must still be medical nexus evidence.  Voerth 
v. West, 13 Vet. App. 117 (1999) (as to a chronic disorder 
there must still be competent medical nexus evidence between 
current disability and either an inservice injury or 
continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (inservice disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
the veteran does not allege, and the evidence of record does 
not otherwise demonstrate, that the disabilities in question 
were incurred while engaging in combat with the enemy.  The 
Board also notes that compensation under 38 C.F.R. § 3.317 is 
not available in this case because the veteran's symptoms 
have been attributed to known clinically diagnosed disorders.

i.  Nervous Condition

National Guard records obtained in January 1992 show that an 
enlistment examination for the veteran's Persian Gulf service 
is not of record.  There was no mention of the presence of a 
nervous or other psychiatric disorder in any of the in-
service clinical records.  However, the veteran reported 
having had or now having nervous trouble on his Report of 
Medical History for demobilization/redeployment examination 
purposes in June 1991.  The accompanying Report of Medical 
Examination shows that psychiatric evaluation of the veteran 
was deferred.  There were no follow-up treatment records 
pertaining to a psychiatric disorder.



VA treatment records developed in 1991 and 1992, on the other 
hand, show that the veteran was seen with complaints of 
nervousness and sleeping problems on September 4, 1991.  
Examination of the veteran at that time revealed a diagnosis 
of adjustment disorder with anxious mood.  The veteran was 
referred to the Psychology Clinic.  The veteran presented for 
psychological consultation on September 25, 1991, at which 
time he explained that he lately had difficulty in adapting 
to usual and customary routines in his lifestyle.  He noted 
that he had been unable to sleep well, and experienced 
nervousness (i.e. restlessness, tension, irritability and 
even signs of temper outsurge in his 16-year old job position 
as a police officer).  Examination at that time revealed a 
clinical impression of a condition which is congruent with an 
adjustment disorder with anxiety and depressive features.  
The examiner commented that, as a result of a sudden 
relocation at 54-years old and from 7 months of being far 
from home, the veteran had a tendency to worry about his 
family.  An October 31, 1991 clinical record shows continued 
treatment for this disorder.  On December 26, 1991, however, 
the veteran reported that he was no longer feeling 
overwhelmed or overloaded by symptoms, except by occasional 
brief episodes of a diffuse feeling of uneasiness.  
Examination of the veteran on this occasion revealed a 
diagnosis of adjustment disorder with mixed emotions, in 
remission.

A March 1994 statement of Dr. Jiminez-Olivo shows that the 
veteran was receiving treatment for symptoms compatible with 
an anxiety disorder with depressive features.

National Guard records obtained in February 1998, included a 
March 1996 Report of Medical History for purposes of periodic 
examination in which the veteran gave a history of 
depression.  However, the accompanying Report of Medical 
Examination shows a normal psychiatric evaluation.

VA treatment records developed in 1997 and 1998 show that the 
veteran was evaluated for depression in September 1998.  The 
examiner noted that the veteran had a history of depression 
and needed treatment; however, the veteran preferred 
treatment by his private psychiatrist.  Prozac was 
prescribed, and the veteran was discharged from the Mental 
Health Clinic.

After review of the record, the Board finds that a well 
grounded claim for service connection has not been presented.

Although the veteran was, in fact, treated for an adjustment 
disorder within the applicable one-year presumptive period, 
the evidence of record fails to show that the disability was 
chronic in nature.  Indeed, the disability was noted to be in 
remission by December 1991.  Moreover, the criteria in 
existence at that time precluded a compensable rating where, 
as here, the psychiatric findings were not more 
characteristic than minor alterations of mood beyond normal 
limits; fatigue or anxiety incident to actual situations, 
minor compulsive acts or phobias; occasional stuttering or 
stammering, minor habit spasms or tics; minor subjective 
sensory disturbances such as anosmia, deafness, loss of sense 
of taste, anesthesia, paresthesia, etc.  38 C.F.R. Part 4, 
Diagnostic Codes 9400-9411, Note 2 (1991) (emphasis added).  
Therefore, the Board finds that presumptive service 
connection is not demonstrated.

Although treatment records developed in 1994 and thereafter 
show treatment on occasion for anxiety disorder and 
depression, there is no competent evidence establishing 
continuity of psychiatric symptomatology since service or of 
a nexus between current disability and service.  As such, the 
veteran has not provided a plausible medical nexus between 
his current nervous condition and active duty service.  See 
Hicks v. West, 12 Vet. App. 86, 90 (1998).

As noted above, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King at 21.  Although the veteran has asserted that his 
present symptomatology is proximately due to his active duty 
service in the Persian Gulf, it noted that he has not 
presented any evidence whatsoever to show that he possesses 
the requisite medical expertise to render such an opinion.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for a nervous 
condition, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
The claim, therefore, must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

ii.  Right Ear Hearing Loss

It is again noted that National Guard records obtained in 
January 1992 show that enlistment examination for the 
veteran's Persian Gulf service, to the extent that one was 
afforded, is not of record.  There was no mention of the 
presence of a hearing loss in any of his in-service clinical 
records.  However, he was afforded audiological evaluation 
for purposes of demobilization/redeployment examination 
purposes in June 1991.  A June 3, 1991 DD Form 2215, 
Reference Audiogram indicates that the veteran was placed on 
an H-1 Hearing Loss Profile on account of having been 
routinely exposed to hazardous noise.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
45
LEFT
25
20
25
30
35

It was remarked that the veteran had mild to moderate high 
frequency hearing loss of both ears.

The veteran was discharged from active duty service on July 
6, 1991.

VA treatment records developed between March 1992 and May 
1993 show that the veteran was seen with complaints of 
hearing loss and tinnitus in March 1992.  A provisional 
diagnosis of chronic hearing loss was rendered, and the 
veteran was referred to the Audiology Clinic.  On 
audiological consultation evaluation in 
August 1992, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
50
LEFT
25
35
40
50
65

The audiologist commented that the veteran's hearing for 
speech was within normal limits in the right ear, but he had 
a high frequency sensorineural hearing loss (SNHL) from 3,000 
Hertz to 8,000 Hertz.  He also had high frequency SNHL of the 
left ear from 1,000 Hertz to 8,000 Hertz.  Speech 
discrimination ability was decreased in both ears.

National Guard records obtained in February 1998 included a 
March 1996 Periodic Examination Report.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
15
35
35
LEFT
45
45
55
60
70

In conjunction with his present compensation claim, the 
veteran was afforded VA audiological examination in December 
1998.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
45
60
LEFT
40
35
55
60
70

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 80 percent in the left ear.

As to the right ear, the audiologist remarked that hearing 
was within normal limits from 250 Hertz to 500 Hertz with 
mild to moderate SNHL from 1,000 Hertz to 8,000 Hertz.  There 
was normal middle ear function.  However, he had a reduced 
speech discrimination scores.

As to the left ear, the audiologist remarked that the veteran 
had mild to severe SNHL from 250 Hertz to 8,000 Hertz.  There 
was normal middle ear function.  However, he had a reduced 
speech discrimination scores.



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies 500, 
1000, 2000, 3000 or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Having reviewed the veteran's entire claims folder, the Board 
is satisfied that service connection is warranted.  While it 
is conceded that the veteran did not meet the minimum 
criteria for purposes of service connection for right ear 
hearing loss under 3.385 at the time of 
demobilization/redeployment in June 1991, the Court, in 
interpreting 38 C.F.R. § 3.385, has stated that "the 
regulation does not in and of itself rule out an award of 
service-connection due to the absence of results of an in-
service audiometric examination capable of being compared 
with the regulatory pure tone and speech recognition 
criteria....Therefore, the provisions of 38 C.F.R. § 3.385 do 
not serve as a bar to service-connection."  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, the 
Court has also stated that "audiometric testing measures 
threshold hearing levels (in decibels (dB)) over a range of 
frequencies (in Hertz (Hz); the threshold for normal hearing 
is from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  This finding by the Court is important because 
the evidence of record reflects that the veteran was place on 
a H-1 Hearing Loss Profile for mild to moderate high 
frequency hearing loss of both ears while still on active 
duty service.  Although a right ear hearing loss was not 
confirmed for VA purposes until August 1992, the Board is 
satisfied that it cannot clearly be dissociated from the 
veteran's Persian Gulf service.

In view of the foregoing, the Board concludes that the 
elements needed to establish service connection for a right 
ear hearing loss, as set forth in Savage, are met. Therefore, 
according reasonable doubt in favor of the veteran, service 
connection for right ear hearing loss is granted.  38 
U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).


ORDER

The claim for service connection for a nervous condition is 
denied as not well grounded.

Service connection for right ear hearing loss is granted.


REMAND

Because service connection for right ear hearing loss has 
been granted, the Board finds that it would be premature to 
adjudicate the claim for an increased disability rating for 
left ear hearing loss without reconsideration of the issue by 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
evaluation of the veteran's left ear hearing loss is 
inextricably intertwined with that of his now service-
connected right ear hearing loss.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

In addition, it is noted that the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES, codified in C.F.R. Part 4, 
for evaluating the degree of impairment resulting from 
service-connected hearing loss were changed during the course 
of the veteran's appeal.  Compare 38 C.F.R. §§ 4.85, 4.86, 
4.86a, 4.87, Diagnostic Codes 6100-6110 (1998), with 64 
Fed.Reg. 25202-25210 (May 11, 1999).  The veteran has not 
been apprised of the revision nor has the veteran's service-
connected hearing loss been rated under the new rating 
criteria.  Thus, in order to afford the veteran due process, 
this issue must also be remanded to the RO for adjudication 
under the current regulations.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of the VA to do otherwise and the Secretary did 
so).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
bilateral hearing loss, and to also 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should then schedule the 
veteran for a VA audiology examination to 
determine the severity of the veteran's 
service-connected bilateral hearing loss.  
All indicated tests and studies, to 
include an audiometric evaluation with 
Maryland CNC testing, should be 
accomplished.  The claims file must be 
made available and reviewed by the 
examiner prior to the examination.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's increased rating claim.  The 
RO's decision must discuss the additional 
evidence developed, as well as any 
"staged" ratings assigned for bilateral 
hearing loss, consistent with the Court's 
findings in Fenderson v. West, 12 Vet. 
App. 119 (1999).  To this end, 
consideration should be given to any 
additional applicable laws and 
regulations, including the "old" and 
"revised" VA General Rating Formula for 
Hearing Impairment.

4.  If this determination remains 
unfavorable to the veteran in any way, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A.§ 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  The veteran should also be 
provided with the current regulations 
regarding the rating of hearing 
impairment.  This document should include 
detailed reasons and bases for the 
decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

